HYPGEN INC.

 

CONSULTING AGREEMENT

 

 

THIS AGREEMENT, dated this 1st day of JUNE 2018, is made by and between HYPGEN
INC., a Nevada Corporation with primary place of business at 1999 Avenue of the
Stars, Suite 1100, Century City, CA 90067 and its successors (the “Company”),
and Richard L. Chang Holdings, LLC with primary address at 5511 Paseo Del Lago
West, Laguna Woods, CA 92637 (the “CONSULTANT”).

 

In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the CONSULTANT agree as follows:

 

1. Representations and Warranties.

 

The CONSULTANT represents and warrants to the Company that the CONSULTANT is not
bound by any restrictive covenants and has no prior or other obligations or
commitments of any kind that would in any way prevent, restrict, hinder or
interfere with the CONSULTANT’s acceptance of continued engagement or the
performance of all duties and services to the fullest extent of the CONSULTANT’s
ability and knowledge.

 

2. Term of Consultancy.

 

The Company will engage the CONSULTANT for a term commencing on June 1, 2018 and
continuing until the date which is 2 years after the date.

 

3. Duties and Functions.

 

The Consultant agrees to provide the following services:

 

·Assist the Company with Clinical operations;

·Assist the Company in managing their patents/Intellectual Property;

·Assist the company in technical matters in manufacturing the drug, R&D and
science.

 

The CONSULTANT shall report directly to the Company’s CEO and /or Board of
Directors (the “Board”). The CONSULTANT agrees to perform such modified,
different or additional duties as may, from time to time, be assigned by the
Board. At the CONSULTANT’s discretion, the CONSULTANT may perform his duties
under this Agreement at an office provided by the Company or elsewhere.

 

4. Compensation.

 

(a) Fees: As compensation for his services, the Company agrees to pay the
CONSULTANT a base fee of $240,000/year payable on a monthly basis ($20,000 per
month), initial first payment on the 15th day of the following month starting
July 15th, 2018. In the event the Company is unable to pay the CONSULTANT
monthly, the fees shall accrue without interest. This rate may be adjusted if
agreed upon by the CEO and /or Board.

 

(bc) Equity: Intentionally left blank

 1 

   



 

(c) Other Expenses: In addition to the compensation provided for above, the
Company agrees to pay or to reimburse the CONSULTANT during his engagement for
all travel, reasonable, ordinary and necessary, properly documented and
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect, on a monthly
basis; provided that all such expenses are pre-approved in writing by the
Company’s CEO. The CONSULTANT shall submit invoices and receipts on a monthly
basis for all expenses for which reimbursement is sought. The CONSULTANT shall
be granted business class tickets for all flights to Europe, Asia or flights of
over 5 hours flight time.

 

5. Indemnification, Legal Expenses.

 

The Company and CONSULTANT understand that the CONSULTANT and any and all costs,
including legal fees, incurred by the CONSULTANT in his capacity as legally
performing his duties as a consultant will be indemnified and reimbursed by the
Company.

 

6. Termination.

 

(a) Voluntary Termination By CONSULTANT. Notwithstanding the foregoing, the
CONSULTANT may terminate the relationship at any time for any reason by giving
the Company at least sixty (60) days’ written notice. The Company, at its
election, may (i) require the CONSULTANT to continue to perform his duties
hereunder for the full notice period, or (ii) terminate the CONSULTANT at any
time during such notice period, provided that any such termination shall not be
deemed to be a Termination Without Cause of the CONSULTANT by the Company. 

 

(b) Termination By Company For Cause. Notwithstanding the foregoing, the Company
may terminate the CONSULTANT under this Agreement for cause at any time during
the Agreement Term, upon providing the CONSULTANT with written notice of the
Termination For Cause. If the CONSULTANT is terminated for cause, the CONSULTANT
will not be entitled to and shall not receive any compensation or benefits of
any type following the effective date of termination, although all compensation
accrued prior thereto shall remain the CONSULTANT’s (including the shares
granted in this Agreement). As used in this Agreement, the term “Cause” shall
include, without limitation: dishonesty; fraud; serious dereliction of duty;
criminal activity; acts of moral turpitude; conviction of a felony, plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude.

 

(c) Termination By Company Without Cause. Upon thirty (60) days’ written notice,
the Company may terminate the CONSULTANT without cause. If the CONSULTANT’s
engagement is terminated by the Company without cause at any time after the $1M
Financing Date, the CONSULTANT shall continue to receive his base fee and any
bonus payments for a period of six (6) months from the effective date of
termination (the “Severance Period”).

 

The compensation to be paid or provided under this Section 5(c) are referred to
herein as the “Termination Compensation.” The CONSULTANT shall not be entitled
to any Termination Compensation unless: (i) the CONSULTANT complies with all
surviving provisions of any non-competition agreement, non-solicitation
agreement, confidentiality agreement or inventions assignment agreement that he
signed, and (ii) the CONSULTANT executes and delivers to the Company after a
notice of termination a release in form and substance acceptable to the Company,
by which the CONSULTANT releases the Company from any obligations and
liabilities of any type whatsoever under this Agreement, except for the
Company’s obligations with respect to the Termination Compensation, and that
release shall not affect the CONSULTANT’s right to indemnification, if any, for
actions taken within the scope of his engagement. Notwithstanding anything
herein, no Termination Compensation shall be paid or otherwise provided until
all applicable revocation periods have fully expired, and the mutual release
becomes fully and finally enforceable. The parties hereto acknowledge that the
Termination Compensation to be provided under this Section 5(c) is in
consideration for CONSULTANT’s release.

 2 

   



 

(d) Termination for CONSULTANT’s Permanent Disability. To the extent permissible
under applicable law, in the event the CONSULTANT becomes permanently disabled
during the term of this Agreement with the Company, the Company may terminate
the CONSULTANT’s under this Agreement by giving thirty (30) days’ notice to the
CONSULTANT of its intent to terminate his engagement, and unless the CONSULTANT
resumes performance of the duties set forth in Paragraph 3 within five (5) days
of the date of the notice and continues performance for the remainder of the
notice period, the CONSULTANT shall terminate at the end of the thirty (30)-day
period. The CONSULTANT will not be entitled to and shall not receive any
compensation or benefits of any type following the effective date of termination
except as available under any disability policy covering the CONSULTANT as of
his termination date. “Permanently disabled” for the purposes of this Agreement
means the CONSULTANT’s inability, due to physical or mental ill health, to
perform the essential functions of his job, with or without a reasonable
accommodation, for the period of six (6) months during any one engagement year.

 

(e) Termination Due to CONSULTANT’s Death. The CONSULTANT’s engagement under
this Agreement will terminate immediately upon his death and the Company shall
not have any further liability or obligations to the CONSULTANT’s estate, his
executors, heirs, assigns or any other person claiming under or through his
estate, except that CONSULTANT’s estate shall receive any accrued but unpaid
compensation or bonuses and any life insurance benefits to be paid pursuant to
the CONSULTANT’s beneficiary designation and shall have the right to exercise
the options granted under this Agreement.

 

 

(g) Expiration of the Agreement and its Effect on Termination Compensation. If
the Agreement expires at the end of the Initial Term or any renewal term after
proper advance notice by either party of its/his intent not to renew, the
Agreement shall expire, and the CONSULTANT shall not be entitled to any
Termination Compensation of any kind, except as required by law.

 

7. Company Property.

 

All correspondence, records, documents, software, promotional materials, and
other Company property, including all copies, which come into the CONSULTANT’s
possession by, through or in the course his engagement, regardless of the source
and whether created by the CONSULTANT, are the sole and exclusive property of
the Company, and immediately upon the termination of the CONSULTANT’s
engagement, with or without cause, or at any time on the Company’s request, the
CONSULTANT shall return to the Company all such property of the Company, without
retaining any copies, summaries or excerpts of any kind or in any format
whatsoever.

 

8. Non-Competition/Non-Solicitation:

 

(a) The CONSULTANT agrees and acknowledges that, in connection with
his engagement with the Company, he will be provided with access to and become
familiar with confidential and proprietary information and trade secrets
belonging to the Company. In consideration of his engagement with the Company
pursuant to this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the CONSULTANT agrees that, while he is
engaged by the Company and for a one (1) year period after the termination of
his engagement, with or without cause, he shall not, either on his own behalf or
on behalf of any third party, except on behalf of the Company, directly or
indirectly, engage in any of the following activities.

 3 

   



 

(1) Other than through his ownership of stock of the Company, directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation control, or be connected as proprietor,
partners, stockholder, officer, director, principal, agent, representative,
joint venturer, investor, lender, consultant or otherwise with, or use or permit
his name to be used in connection with, any business or enterprise engaged
directly or indirectly in competition with the business conducted by the
Company, at any time during such period, The foregoing restriction shall not be
construed to prohibit the CONSULTANT’s ownership of not more than one percent
(1%) of any class of securities of any corporation that is engaged in any of the
foregoing businesses having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended; or

 

(2) Attempt in any manner to solicit from any client or customer of the Company
at the time of the CONSULTANT’s termination, business of the type performed by
the Company or to persuade any client of the Company to cease to do business or
to reduce the amount of business which any such client has customarily done or
actively contemplates doing with the Company; or

 

(3) Recruit, solicit or induce, or attempt to induce, any employee or employees
of the Company or its affiliates to terminate their employment with, or
otherwise cease their relationship with the Company or its affiliates.

 

(b) The parties acknowledge and agree that the restrictions placed upon the
CONSULTANT herein are reasonable and necessary to protect the Company’s
legitimate interests. The CONSULTANT further acknowledges that, based upon his
education, experience, and training, this non-compete provision will not prevent
him from earning a livelihood and supporting himself and his family during the
relevant time period.

 

(c) If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable as overbroad, it shall be reformed
and interpreted to extend over the maximum period of time, range of activities
or geographic areas as to which it may be enforceable.

 

(d) The provisions of this Section 7 shall survive termination or expiration of
this Agreement.

 

9. Protection of Confidential Information.

 

The CONSULTANT agrees that all information, whether or not in writing, relating
to the business, technical or financial affairs of the Company and that is
generally understood in the industry as being confidential and/or proprietary
information is the sole and exclusive property of the Company. The CONSULTANT
agrees to hold in a fiduciary capacity for the sole benefit of the Company all
secret, confidential or proprietary information, knowledge, data, or trade
secret (“Confidential Information”) relating to the Company or any of its
affiliates or their respective clients, which Confidential Information shall
have been obtained during his engagement with the Company. This Confidential
Information shall include, but not be limited to, information regarding the
Company’s trade secrets, inventions, patent, trademark and copyright
applications, cost and pricing data, customer and supplier lists,
specifications, financial data, schematics and prototypes. The CONSULTANT agrees
that he will not, at any time, either during the Term of this Agreement or after
its termination, disclose to anyone any Confidential Information, or utilize
such Confidential Information for his own benefit, or for the benefit of third
parties without written approval by an officer of the Company. The CONSULTANT
further agrees that all memoranda, notes, records, data, schematics, sketches,
computer programs, prototypes or written, photographic, magnetic or other
documents or tangible objects compiled by him or made available to him during
the Term of his engagement concerning the business of the Company and/or its
clients, including any copies of such materials, shall be the sole and exclusive
property of the Company and shall be delivered to the Company on the termination
of his engagement, or at any other time upon the Company’s request.

 4 

   



 

10. Injunctive Relief.

 

The CONSULTANT understands that, in the event he breaches this Agreement, the
Company may suffer irreparable harm and will, therefore, be entitled to
injunctive relief without the posting of a bond or other guarantee, to enforce
this Agreement. This provision is not a waiver of any other rights that the
Company may have under this Agreement, including the right to recover attorneys’
fees and costs to cover the expenses it incurs in seeking to enforce this
Agreement, as well as to any other remedies available to it, including money
damages.

 

11. Binding Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their heirs, personal representatives, successors and assigns. In the
event the Company is acquired, is a non-surviving party in a merger, or
transfers substantially all of its assets, this Agreement shall not be
terminated and the transferee or surviving company shall be bound by the
provisions of this Agreement. The parties understand that the obligations of the
CONSULTANT are personal and may not be assigned by him. This Agreement can only
be modified if mutually agreeable and in writing executed by both parties.

 

12. Nonassignability.

 

This Agreement and all rights, liabilities and obligations hereunder will be
binding upon and inure to the benefit of each party’s successors, but neither
party will assign, transfer or subcontract this Agreement or any of its
obligations hereunder without the other party’s express, prior written consent.

 

13. Severability.

In the event that any term or provision of this Agreement is held invalid, void
or unenforceable, then the remainder of this Agreement will not be affected,
impaired or invalidated, and each such term and provision of this Agreement will
be valid and enforceable to the fullest extent permitted by law.

 

14. Governing Law.

Regardless of the place of execution or performance, this Agreement and any
related indemnification and confidentiality agreements between the parties will
be deemed made in California. All actions arising hereunder or in connection
herewith will fall under the exclusive jurisdiction and venue of the American
Arbitration Association located in Los Angeles, CA and each of the parties
hereto hereby agrees to the personal jurisdiction and venue of said arbitrator.
The parties hereto agree to service of process by certified mail or receipted
courier. Any right to trial by jury with respect to any claim or proceeding
related to or arising out of this engagement, or any transaction or conduct in
connection herewith, is waived. 

15.. Advisory Services. Consultant is not a registered broker-dealer, attorney,
accountant, negotiator, or financial advisor to the Company. Consultant will not
make any recommendations about the Services and the Company will seek its own
professional advice with respect to the Services. All payments made hereunder
are nonrefundable.

 5 

   



 

16. Notices. All notices, requests and demands hereunder will be in writing and
will be deemed to have been duly given (a) upon personal delivery, (b) five (5)
days after being mailed by registered or certified mail, return receipt
requested, (c) one (1) business day after being sent by email, or (c) one (1)
business day after being sent by nationally recognized overnight courier.

17. Independent Contractor. The parties expressly intend and agree that
Consultant is acting as an independent contractor of Company and is not
providing the services under the direction or control of the Company. Nothing
contained in this Agreement shall be deemed to create a partnership, joint
venture or agency or employer/employee relationship between the parties, nor
does it grant either party any authority to assume or create any obligation on
behalf of or in the name of the other. The Consultant has no authority to
obligate or bind the Company by contract or otherwise. The Consultant will not
be eligible for any employee benefits, and the Company will not make deductions
from the Consultant’s fees for taxes (except as otherwise required by applicable
law or regulation). Any taxes imposed on the Consultant due to the services
performed hereunder will be the sole responsibility of the Consultant.
Consultant shall have the sole responsibility for ensuring that it complies with
all laws in the performance of the services, and all tax payment and reporting
obligations of the United States and the country, state and city in which
Consultant resides.

 

 

[Signature Page Follows]

 



 6 

   

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written. 

 

Richard L. Chang Holdings, LLC



By: /s/ Richard L. Chang



Name: Prof. Richard L. Chang

 

 



HYPGEN INC

 

By: /s/ McCoy Moretz



Name: McCoy Moretz, MD



Title: CEO

 7 

   



